Title: To George Washington from Robert Hawes, 19 May 1791
From: Hawes, Robert
To: Washington, George


  Queen Street, Moorfields, London, 19 May 1791. Presents with sincere respects the enclosed “effort of a solitary Individual to avenge america’s

and his injur’d Country’s wrongs. May the God of Liberty preserve you continually—is The Prayer of Sir Your Excellency’s most affectionate Friend, and admiring Servant, with a Bible open, and presenting 1. Maccabees Xth Chapter 15 & 16 Verses to my View.”
